889 F.2d 1100
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DIE-MATIC TOOL COMPANY, Appellant,v.The UNITED STATES, Appellee.
No. 89-1303.
United States Court of Appeals, Federal Circuit.
Oct. 12, 1989.

Before NIES, PAULINE NEWMAN and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.


1
Die-Matic Tool Company appeals from the decision of the Armed Services Board of Contract Appeals (board), ASBCA No. 31185, 89-1 BCA (CCH) p 21,342 (October 20, 1988), sustaining the contracting officer's denial of Die-Matic's claim for an equitable adjustment to its contract price.  We have considered each of Die-Matic's arguments, but are unpersuaded that the board's decision is fraudulent, arbitrary, capricious, so grossly erroneous as to necessarily imply bad faith, or unsupported by substantial evidence.  See 41 U.S.C. Sec. 609(b) (1982);  Erickson Air Crane Co. v. United States, 731 F.2d 810, 814 (Fed.Cir.1984).  Accordingly, we affirm on the basis of the board's opinion.